DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  
¶ [0056], last sentence:
The transistor MfpE has a stack configuration in which source and drain paths are disposed in series on the source and drain paths of each transistor Mfp to reduce increase of pin capacitance of the output terminal OUT and reduce static electricity.
¶ [0057], last sentence:
The transistor MfnE has a stack configuration in which source and drain paths are disposed in series on source and drain paths of each transistor Mfn to reduce increase of the pin capacitance of the output terminal OUT and reduce static electricity.
Appropriate correction is required.
In the Claims
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2013/0088258 to Yokou et al. (Yokou) in view of U.S. Patent No. 6,894,529 to Chong et al. (Chong).
As to Claim 1:
Yokou discloses, in FIG(s). 1-9:
a semiconductor device comprising: 
a buffer (FIG. 2;  output buffer 101 in data input/output unit 100;  ¶ [0049]) configured to perform data transmission by turning on and off a first output transistor group ("[t]he data input/output unit 100, which is one of the features of the semiconductor device 10 . . . has a DS function. The DS [Driver Strengthen] function is of adjusting the impedance of an output buffer at the time of data outputting;"  first output buffer 110, in 101 and including transistor group in unit buffer 111;  FIG. 3;  ¶ [0050]) and a second output transistor group (second output buffer 120, including transistor group in unit buffer 123;  where "unit buffers 111 to 114 and 121 to 123 have the same circuit configuration;"  FIG. 3;  ¶ [0050]); 
a first correction circuit (FIG. 2;  impedance adjustment unit 130;  ¶ [0049]) including the first output transistor group (110/111) and configured to calibrate a resistance value of the buffer (FIG. 5;  by means of impedance adjustment unit 130) by controlling an on-off state of each of first transistors of the first output transistor group (FIG. 3;  P-channel MOS transistors 211 to 215,  and N-channel MOS transistors 221 to 225;  ¶ [0059];  as these devices are controlled by impedance adjustment unit 130); 
a second correction circuit (FIG. 2;  impedance adjustment unit 130;  ¶ [0049]) including the second output transistor group and configured to calibrate the resistance value of the buffer by controlling an on-off state of each of second transistors of the second output transistor group ("the impedance adjustment unit 130 generates an impedance control signal DRZQ on the basis of the number of unit buffers activated, and then supplies the impedance control signal DRZQ to the output buffer 101;"  which includes unit buffers 111 (first output transistor group) and 123 (second output transistor group);  ¶ [0053]); and 
a control circuit (FIG. 2;  output control circuit 150;  ¶ [0056]) configured to cause the calibration by the first correction circuit (impedance adjustment unit 130) to be performed (¶ [0103]) in a non-communication duration other than a duration of data transmission from the buffer ("it is preferable to periodically execute the calibration operation during the actual operation, instead of [in addition to] carrying out the calibration operation only once at the power up time or the initialization time;"  ¶ [0103]; where ‘the power up time’ and/or ‘initialization time’ is interpreted to be a non-communication duration; additionally- "data output operation needs to be performed after the above-described calibration operation is carried out at least once;"  ¶ [0123]) and 
cause the calibration by the second correction circuit (impedance adjustment unit 130 operating on unit buffer 123 per above impedance control signal DRZQ to remainder of unit buffers in 101) to be performed in a duration other than a duration of the calibration by the first correction circuit ("when high precision is required, it is preferable to periodically execute the calibration operation during the actual operation, instead of carrying out the calibration operation only once at the power up time or the initialization time such as the resetting time. The output circuit  . . . is particularly effective when the calibration operation is periodically executed during the actual operation as explained above;"  ¶ [0103];  where the calibration operation being performed ‘during actual operation’ is interpreted to be taken in a duration other than a duration of the calibration by the first correction circuit during initialization/power up).
However, Chong discloses, in FIG(s). 8 and by way of background :
a buffer (disclosed above in Yokou as output buffer 101;  and herein as "impedance-matched output driver circuit 30;"  Col. 8, lines 49-54) configured to perform data transmission by turning on and off . . . a second output transistor group (disclosed above in Yokou as transistor group in unit buffer 123;  and herein in FIG. 8,  by a finely tuned array of non-binary weighted PMOS pull-up transistors;"  where "PMOS pull-up transistors in the finely-tuned array are responsive to respective bits of a fine pull-up enable signal PU_ FN_ ENX<8:0>;"  and "are electrically connected in series between a power supply line (VDDQ) and a ground reference line (GND)" with a “finely tuned array of non-binary weighted NMOS pull-down transistors;"  where " NMOS pull-down transistors in the finely-tuned array are responsive to respective bits of a fine pull-down enable signal PD__FN__EN<8:0>"); . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SEMICONDUCTOR DEVICE INCLUDING OUTPUT CIRCUIT  CONSTITUTED OF PLURAL UNIT BUFFER CIRCUITS IN WHICH IMPEDANCE THEREOF ARE ADJUSTABLE, disclosed by Yokou; by incorporating the IMPEDANCE-MATCHED OUTPUT DRIVER CIRCUITS HAVING LINEAR CHARACTERISTICS AND ENHANCED COARSE AND FINE TUNING CONTROL , disclosed by Chong; in order to provide an impedance-matched output driver with a first driver stage and a second driver stage where the first driver stage has PMOS pull-up transistors and NMOS pull-down transistors that are responsive to a first pull-up and first pull-down signal respectively (Chong; Abstract).
As to Claim 2:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein 
the first correction circuit is used to perform coarse adjustment of the resistance value, and 
the second correction circuit is used to perform fine adjustment of the resistance value.  
However, Chong further discloses, in FIG(s). 8 and by way of background FIGs. 4 & 7:
wherein 
the first correction circuit is used to perform coarse adjustment of the resistance value (disclosed above in Yokou as transistor group in unit buffer 111;  and herein as in the calibration of "the PMOS pull-up transistors include a coarsely tuned array of binary weighted PMOS pull-up transistors responsive to "coarse pull-up enable signal PU CS_ENX<4:0>" and "the NMOS pull-down transistors include a coarsely tuned array of binary weighted NMOS pull-down transistors . . . NMOS pull-down transistors in the coarsely tuned array are responsive to respective bits of the coarse pull-down enable signal PD_ CS_EN<4:0>"];  Col. 9, lines 18-58), and 
the second correction circuit (disclosed above in Yokou as impedance adjustment unit 130) is used to perform fine adjustment of the resistance value (finely tuned array of pull-up transistors, where the above course pull-up devices "coarse pull-up enable signal PU CS_ENX<4:0>"] in parallel with a finely tuned array of non-binary weighted PMOS pull-up transistors;"  where "PMOS pull-up transistors in the finely-tuned array are responsive to respective bits of a fine pull-up enable signal PU_ FN_ ENX<8:0>;"  and "are electrically connected in series between a power supply line (VDDQ) and a ground reference line (GND)" with a finely tuned array of pull-down transistors, where the above course pull-down devices "the NMOS pull-down transistors include a coarsely tuned array of binary weighted NMOS pull-down transistors . . . in parallel with a finely tuned array of non-binary weighted NMOS pull-down transistors;"  where " NMOS pull-down transistors in the finely-tuned array are responsive to respective bits of a fine pull-down enable signal PD__FN__EN<8:0>;"  where the finely tuned array of PMOS pull-up transistors and the finely tuned array of NMOS pull-down transistors correspond to the devices of unit buffer 123 [111] disclosed above in Yokou as the second output transistor group).  
As to Claim 3:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the control circuit employs a thermometer code as a code for controlling the on-off state of each of the second transistors.  
However, Yokou further discloses, in FIG(s). 1-9:
wherein the control circuit employs a thermometer code as a code for controlling the on-off state of each of the second transistors (counters 134, 135 are considered to be configurable as implementing standard run-length unary codes implementable by a serial-in serial-out shift register for example and as known by a person having ordinary skill in the art).  
As to Claim 4:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein 
each of the first transistors is set to a resistance value with a different weight, and 
each of the second transistors is set to a resistance value equal to or smaller than the resistance value of a transistor with a lightest weight among the first transistors.  
However, Yokou further discloses, in FIG(s). 1-9:
wherein 
each of the first transistors is set to a resistance value with a different weight (FIG. 3;  "when the W /L ratio of the transistor 211 is "1", the W/L ratios of the transistors 212 to 215 are set to "2", "4", "8", and " 16", respectively;" and  FIG. 7B;  "the W/L ratios of the transistors 321 to 325 [corresponding to transistors 221 to 225,  FIG. 3;  ¶ (0094)] are set to and " 16", "I", "2", "4", "8", respectively"), and . . . 
However, Yokou is not used to disclose:
. . . each of the second transistors is set to a resistance value equal to or smaller than the resistance value of a transistor with a lightest weight among the first transistors.  
Chong discloses, in FIG(s). 8 and by way of background FIGs. 4 & 7:
 . . . each of the second transistors is set to a resistance value equal to or smaller than the resistance value of a transistor with a lightest weight among the first transistors ("finely-tuned array of non-binary weighted PMOS pull-up transistors;"  Col. 6, lines 19-34;  and a "finely-tuned array of non-binary weighted NMOS pull-down transistors;"  Col. 7, lines 8-24).  
As to Claim 5:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the control circuit periodically causes the calibration by the second correction circuit to be performed.  
However, Yokou further discloses, in FIG(s). 1-9:
wherein the control circuit periodically causes the calibration by the second correction circuit (impedance adjustment unit 130 operating on unit buffer 123 per above impedance control signal DRZQ to remainder of unit buffers in 101) to be performed ("when high precision is required, it is preferable to periodically execute the calibration operation during the actual operation;"  ¶ [0103]).  
As to Claim 6:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the second output transistor group further includes a switching transistor connected in series with a plurality of the second transistors that are connected in parallel and contribute to the calibration.  
However, Chong further discloses, in FIG(s). 8 and by way of background FIGs. 4 & 7:
wherein the second output transistor group further includes a switching transistor (FIG. 8;  PMOS pass transistor MPU1) connected in series with a plurality of the second transistors (second transistors being "finely tuned array of non-binary weighted PMOS pull-up transistors;"  where MPU1 is connected in series between drains of finely tuned PMOS pull-up transistors and output OUT)  that are connected in parallel and contribute to the calibration (MPU1 and the finely tuned PMOS pull-up transistors contribute by their selected non-binary weights to the output resistance of the impedance-matched output driver circuit 30;  Col. 9, lines 13-38).  
As to Claim 8:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein, in the calibration by the first correction circuit, the control circuit sets the resistance value calibrated by the second transistors to a median of a range of the calibration by the second correction circuit or a value close to the median.  
However, Yokou further discloses, in FIG(s). 1-9:
wherein, in the calibration by the first correction circuit (impedance adjustment unit 130), the control circuit (output control circuit 150) sets the resistance value calibrated by the second transistors to a median of a range of the calibration by the second correction circuit (impedance adjustment unit 130 supplies impedance control signal DRZQ to the number of unit buffers including unit buffer 123 for the second transistors) or a value close to the median (FIG. 8 discloses Calibration operation S12-S15 which activates ACT1 and ACT2 on counters 134, 135.  In steps S12-S13 counter 134 is started which sequences through counts that decrement PMOS "control signals DRZQP1 to DRZQP5" that sequentially and correspondingly activate transistors 311 to 315 in pull-up circuit 131 at pin ZQ;  FIGs. 5 and 7A.  FIG. 9A shows how the progression of counter 134 in the control of transistors 311 to 315 brings the potential of pin ZQ to about VDD/2 or the median output potential as provided by the corresponding median of the range of the calibration,  where pull-up circuit 131 is a replica for the pull-up portion of unit buffer 111.  A similar operation occurs for steps S14-S15 relating to ACT2 and counter 135 control signals DRZQN1 to DRZQN5 controlling transistors 321-325 for the potential at pin A; FIGs. 5, 7B, 9B;  resulting a similar median selection of the transistors forming an output potential of about VDD/2 for the median range of output drive impedance/resistance).  
As to Claim 9:
All of the claim limitations have been discussed with respect to claim 1 above, except for further comprising a calibration calculation circuit configured to generate a code for controlling the on-off states of the first and second transistors.  
However, Yokou further discloses, in FIG(s). 1-9:
further comprising a calibration calculation circuit (FIG. 5;  impedance adjustment unit 130) configured to generate a code (DRZQ) for controlling the on-off states of the first and second transistors (FIG. 2;  DRZQ > DRZQP/DRZQN from 130 for controlling unit buffers 111, 123 through application of DRZQP/DRZQN to respective pre-stage circuits 161, 162).  
As to Claim 10:
All of the claim limitations have been discussed with respect to claim 1 above, except for wherein the control circuit causes the calibration by the first correction circuit to be performed after all the second transistors are turned on or off as a result of the calibration by the second correction circuit.  
However, Yokou further discloses, in FIG(s). 1-9:
wherein the control circuit causes the calibration by the first correction circuit to be performed after all the second transistors are turned on or off as a result of the calibration by the second correction circuit (FIG. 8;  is a flowchart of the calibration operation which is iteratively triggered based on the calibration command CAL in command signal CMD along with mode register command MRS.  Control circuit 21 [FIG. 1] issues the command signal CMD and initiates "impedance adjustment activation signals (control signals ACT1 and ACT2) that are supplied from the control circuit 21 to the data input/output unit 100 are used to control the execution of an impedance adjustment operation of the data input/output unit 100" for each iteration of the calibration operation;  ¶ [0046] - ¶ [0047].  The control circuit 21 supplies the mode register command MRS to mode register 22 as "an impedance setting code Ron <1, 0> as the number of unit buffer circuits activated;"  ¶ [0054].  When "the load current selection circuit 140 changes the conduction control signal RON00 to a L-level and the conduction control signal RON10 to a H-level in accordance with the impedance setting code Ron<l, 0>"  six unit buffers are activated [111-114 and 121-122];  ¶ [0120].  This activation selection corresponds to calibration by the impedance adjustment unit 130 of the first transistor group in unit buffer 111.  Unit buffer 123 is not selected so the second transistor group there is configured on/off per a previous iteration of the calibration operation [i.e.,  operating as ‘the second correction circuit’].  Output control circuit 150 specifies particular ones of the unit buffers and an output drive level by supplying a particular impedance setting code and selection signals [151P-153P, 151N-153N] to pre-stage circuits 161-163 [FIG. 2;  ¶ (0056) - ¶ (0057)].  Therefore, output control circuit 150 selects particular unit buffers to be calibrated in each [successive] iteration of the calibration operation.  In a first configuration by the output control circuit 150 selects the first output transistor group in unit buffer 111 and initiates a calibration operation and in a further configuration selects the second output transistor group in unit buffer 123 and initiates a further calibration operation).   
As to Claim 11:
All of the claim limitations have been discussed with respect to claim 9 above, except for 
wherein the calibration calculation circuit 
includes a replica circuit of the first and second output transistor groups and 
generates the code by performing loop control of the replica circuit based on voltage obtained by a reference resistor and the replica circuit.  
However, Yokou further discloses, in FIG(s). 1-9:
wherein the calibration calculation circuit (FIG. 5;  ¶ [0068]) 
includes a replica circuit (FIG. 6;  replica circuit 131e;  ¶ [0076]) of the first and second output transistor groups ("replica circuit 131e [replica circuit] has substantially the same circuit configuration as the pull-up circuits PU that the unit buffers 111 to 114 and 121 to 123 include;"  ¶ [0076];  where unit buffers 111 and 123 correspond to the first and second output transistor groups as noted in regard to claim 1.  See also FIGs. 7A, 7B regarding replica circuits 132 and 133 in replica buffer within impedance adjustment unit 130,  FIG. 5) and 
generates the code (FIG. 5;  DRZQ > DRZQP/DRZQN) by performing loop control of the replica circuit based on voltage obtained by a reference resistor (RZQ, resistors 138 and 139;  ¶ [0098], ¶ [0104]) and the replica circuit (¶ [0097] - ¶ [0100]).  
As to Claim 12:
All of the claim limitations have been discussed with respect to claim 11 above, except for wherein the calibration calculation circuit generates the code by performing the loop control a plurality of times and obtaining an average.  
However, Yokou further discloses, in FIG(s). 1-9:
wherein the calibration calculation circuit generates the code (FIG. 5;  DRZQ > DRZQP/DRZQN) by performing the loop control a plurality of times and obtaining an average (FIG. 8;  "[b]y repeating this operation, the potential of the contact node A is stabilized near the intermediate voltage (VDD/2);"  where repetitions of the calibration operation converge to VDD/2 representing an average setting of the calibration values for buffer output impedance;  ¶ [0116]).  
As to Claim 13:
All of the claim limitations have been discussed with respect to claim 11 above, except for 
wherein the calibration calculation circuit 
includes a first reference resistor corresponding to a positive transistor among the first and second transistors, 
includes a second reference resistor corresponding to a negative transistor among the first and second transistors, and 
simultaneously calculates a code for controlling an on-off state of the positive transistor and a code for controlling an on-off state of the negative transistor.  
However, Yokou further discloses, in FIG(s). 1-9:
wherein the calibration calculation circuit 
includes a first reference resistor (FIGs. 6, 7A;  resistor 331 [231],  FIG. 3) corresponding to a positive transistor among the first and second transistors ("P-channel MOS transistors 211 to 215 and the resistor 231 constitutes a pull-up circuit PU;"  ¶ [0059];  "resistor 331, too, corresponds to the resistor 231 shown in FIG. 3;"  ¶ [0078]), 
includes a second reference resistor (FIG. 7B;  resistor 332 [232],  FIG. 3) corresponding to a negative transistor among the first and second transistors ("N-channel MOS transistors 221 to 225 and the resistor 232 constitutes a pull-down circuit PD;"  ¶ [0059];  "resistor 332 also corresponds to the resistor 232 shown in FIG. 3;"  ¶ [0094]), and 
simultaneously calculates a code for controlling an on-off state of the positive transistor (FIG(s). 5,  impedance control signal DRZQP being the code for P-type (positive transistors) by initiation of counter 134 with control signal ACT1;  ¶ [0106] - ¶ [0108]) and a code for controlling an on-off state of the negative transistor (FIG(s). 5,  impedance control signal DRZQN being the code for N-type (negative transistors) by initiation of counter 135 with control signal ACT2;  ¶ [0113] - ¶ [0114];  where control circuit 21 [FIG. 1] issues the command signal CMD and initiates impedance adjustment activation signals- control signals ACT1 and ACT2;  ¶ [0049]).  
As to Claim 14:
All of the claim limitations have been discussed with respect to claim 1 above, except for 
wherein the control circuit 
performs the calibration by the first correction circuit in a non-communication duration before factory shipment, and 
performs only the calibration by the second correction circuit in actual use.  
However, Yokou further discloses, in FIG(s). 1-9:
wherein the control circuit 
performs the calibration by the first correction circuit (FIG(s). 2;  impedance adjustment unit 130 configured per a first impedance setting code Ron<l, 0>) in a non-communication duration before factory shipment ("[t]he calibration operation is carried out to correct variations of the impedance due to process conditions at the manufacturing time;"  ¶ [0103]), and 
performs only the calibration by the second correction circuit (impedance adjustment unit 130 configured in a further impedance setting code Ron<l, 0>) in actual use ("[t]he calibration operation is carried out . . . to correct changes of the impedance due to changes in the ambient temperature and variations in the power supply voltage,"  "when high precision is required, it is preferable to periodically execute the calibration operation during the actual operation, instead of carrying out the calibration operation only once at the power up time;"  ¶ [0103]).  
As to Claim 15:
All of the claim limitations have been discussed with respect to claim 14 above, except for 
wherein, 
in calibration performed before the factory shipment, the control circuit calculates and records a code for controlling the on-off states of the first and second transistors, and 
in the actual use, the control circuit fixes the on-off state of each of the first transistors based on the recorded code and constantly performs the calibration by the second correction circuit.  
However, Yokou further discloses, in FIG(s). 1-9:
wherein, 
in calibration performed before the factory shipment ("The calibration operation is carried out to correct variations of the impedance due to process conditions at the manufacturing time;"  ¶ [0103]), the control circuit calculates and records a code for controlling the on-off states of the first and second transistors (control circuit 21 is able to retain code values and provide initial values of counters 134, 135;  ¶ [0112]), and 
in the actual use, the control circuit fixes the on-off state of each of the first transistors based on the recorded code (control circuit 21 is able to set "the initial value of the counter 134 can be a set value of 240Ω" based on a retained value;  ¶ [0112]) and constantly performs the calibration by the second correction circuit ("[t]he calibration operation is carried out . . . to correct changes of the impedance due to changes in the ambient temperature and variations in the power supply voltage,"  "when high precision is required, it is preferable to periodically execute the calibration operation during the actual operation, instead of carrying out the calibration operation only once at the power up time;"  ¶ [0103]).  
As to Claim 16:
All of the claim limitations have been discussed with respect to claim 14 above, except for 
wherein 
the first correction circuit is used to correct resistance value variation due to process dependency, and 
the second correction circuit is used to correct resistance value variation due to power voltage and temperature dependency.  
However, Yokou further discloses, in FIG(s). 1-9:
wherein 
the first correction circuit is used to correct resistance value variation due to process dependency ("[t]he calibration operation is carried out to correct variations of the impedance due to process conditions at the manufacturing time;"  ¶ [0103]), and 
the second correction circuit is used to correct resistance value variation due to power voltage and temperature dependency ("[t]he calibration operation is carried out . . . to correct changes of the impedance due to changes in the ambient temperature and variations in the power supply voltage;"  ¶ [0103]).  
As to Claim 17:
All of the claim limitations have been discussed with respect to claim 6 above, except for further comprising a resistor connecting the switching transistor and an output end of the buffer to improve linearity.  
However, Yokou further discloses, in FIG(s). 1-9:
further comprising a resistor (231) connecting the switching transistor (disclosed above in Chong in FIG. 8 as PMOS pass transistor MPU1) and an output end of the buffer (data pin DQ) to improve linearity (¶ [0059]).
As to Claim 18:
Yokou discloses, in FIG(s). 1-9:
a memory device comprising: 
a non-volatile memory (FIG(s). 1;  memory cell array 20); 
a memory controller (control circuit 21) configured to control the non-volatile memory (¶ [0039]); and 
an interface circuit (data input/output unit 100) configured to perform data communication between the non-volatile memory and the memory controller (¶ [0041]) and including 
a buffer (FIG. 2;  output buffer 101 in data input/output unit 100;  ¶ [0049]), 
a first correction circuit (FIG. 2;  impedance adjustment unit 130;  ¶ [0049]), 
a second correction circuit (impedance adjustment unit 130), and 
a control circuit (FIG. 2;  output control circuit 150;  ¶ [0056]), 
the buffer being configured to perform data transmission by turning on and off a first output transistor group ("[t]he data input/output unit 100, which is one of the features of the semiconductor device 10 . . . has a DS function. The DS [Driver Strengthen] function is of adjusting the impedance of an output buffer at the time of data outputting;"  first output buffer 110, in 101 and including transistor group in unit buffer 111;  FIG. 3;  ¶ [0050]) and a second output transistor group (second output buffer 120, including transistor group in unit buffer 123;  where "unit buffers 111 to 114 and 121 to 123 have the same circuit configuration;"  FIG. 3;  ¶ [0050]), 
the first correction circuit including the first output transistor group and being configured to calibrate a resistance value of the buffer (FIG. 5;  by means of impedance adjustment unit 130) by controlling an on-off state of each of first transistors of the first output transistor group (FIG. 3;  P-channel MOS transistors 211 to 215,  and N-channel MOS transistors 221 to 225;  ¶ [0059];  as these devices are controlled by impedance adjustment unit 130), 
the second correction circuit including the second output transistor group and being configured to calibrate the resistance value of the buffer by controlling an on-off state of each of second transistors of the second output transistor group ("the impedance adjustment unit 130 generates an impedance control signal DRZQ on the basis of the number of unit buffers activated, and then supplies the impedance control signal DRZQ to the output buffer 101;"  which includes unit buffers 111 (first output transistor group) and 123 (second output transistor group);  ¶ [0053]), 
the control circuit being configured 
to cause the calibration by the first correction circuit (impedance adjustment unit 130) to be performed (¶ [0103]) in a non-communication duration other than a duration of data transmission from the buffer ("it is preferable to periodically execute the calibration operation during the actual operation, instead of [in addition to] carrying out the calibration operation only once at the power up time or the initialization time;"  ¶ [0103]; where ‘the power up time’ and/or ‘initialization time’ is interpreted to be a non-communication duration; additionally- "data output operation needs to be performed after the above-described calibration operation is carried out at least once;"  ¶ [0123]) and 
cause the calibration by the second correction circuit (impedance adjustment unit 130 operating on unit buffer 123 per above impedance control signal DRZQ to remainder of unit buffers in 101) to be performed in a duration other than a duration of the calibration by the first correction circuit ("when high precision is required, it is preferable to periodically execute the calibration operation during the actual operation, instead of carrying out the calibration operation only once at the power up time or the initialization time such as the resetting time. The output circuit  . . . is particularly effective when the calibration operation is periodically executed during the actual operation as explained above;"  ¶ [0103];  where the calibration operation being performed ‘during actual operation’ is interpreted to be taken in a duration other than a duration of the calibration by the first correction circuit during initialization/power up).  
However, Chong discloses, in FIG(s). 8 and by way of background FIG(s). 4 & 7:
a buffer (disclosed above in Yokou as output buffer 101;  and herein as "impedance-matched output driver circuit 30;"  Col. 8, lines 49-54) configured to perform data transmission by turning on and off . . . a second output transistor group (disclosed above in Yokou as transistor group in unit buffer 123;  and herein in FIG. 8,  by a finely tuned array of non-binary weighted PMOS pull-up transistors;"  where "PMOS pull-up transistors in the finely-tuned array are responsive to respective bits of a fine pull-up enable signal PU_ FN_ ENX<8:0>;"  and "are electrically connected in series between a power supply line (VDDQ) and a ground reference line (GND)" with a “finely tuned array of non-binary weighted NMOS pull-down transistors;"  where " NMOS pull-down transistors in the finely-tuned array are responsive to respective bits of a fine pull-down enable signal PD__FN__EN<8:0>"); . . . 
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SEMICONDUCTOR DEVICE INCLUDING OUTPUT CIRCUIT  CONSTITUTED OF PLURAL UNIT BUFFER CIRCUITS IN WHICH IMPEDANCE THEREOF ARE ADJUSTABLE, disclosed by Yokou; by incorporating the IMPEDANCE-MATCHED OUTPUT DRIVER CIRCUITS HAVING LINEAR CHARACTERISTICS AND ENHANCED COARSE AND FINE TUNING CONTROL , disclosed by Chong; in order to provide an impedance-matched output driver with a first driver stage and a second driver stage where the first driver stage has PMOS pull-up transistors and NMOS pull-down transistors that are responsive to a first pull-up and first pull-down signal respectively (Chong; Abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yokou in view of Chong as applied above to claim 6, and further in view of U.S. Patent Application Publication No. 2004/0251940 to Hayashi et al. (Hayashi).
As to Claim 7:
All of the claim limitations have been discussed with respect to claim 6 above, except for wherein the second output transistor group has an arrangement configuration in which an active area of the switching transistor and an active area of the second transistors are separated from each other.  
However, Hayashi discloses, in FIG(s). 31 & 34:
wherein the second output transistor group has an arrangement configuration in which an active area of the switching transistor (FIG(s). 34,  4d and 5d corresponding to PMOS pass transistor MPU1 and NMOS pass transistor MPD1 above in Chong,  FIG(s). 8) and an active area of the second transistors (4u and 5u corresponding to a finely tuned array of pull-up transistors and a finely tuned array of pull-down transistors above in Chong,  FIG(s). 8) are separated from each other (as implemented with source/drain diffusions in isolated active areas within triple well region 36 and triple well region 35 respectively;    ¶ [0132] - ¶ [0133]).  
Before the effective filing of the claimed invention, it would have been obvious to a person having ordinary skill in the art, to have modified the SEMICONDUCTOR DEVICE INCLUDING OUTPUT CIRCUIT  CONSTITUTED OF PLURAL UNIT BUFFER CIRCUITS IN WHICH IMPEDANCE THEREOF ARE ADJUSTABLE, disclosed by Yokou and the IMPEDANCE-MATCHED OUTPUT DRIVER CIRCUITS HAVING LINEAR CHARACTERISTICS AND ENHANCED COARSE AND FINE TUNING CONTROL , disclosed by Chong; by incorporating the SEMICONDUCTOR INTEGRATED CIRCUIT CONTROLLING OUTPUT IMPEDANCE AND SLEW RATE, disclosed by Hayashi; in order to provide a semiconductor integrated circuit performing impedance and slew rate control independently of each other, comprises plural output MOSFETs in parallel where the number of output MOSFETS activated is selected by a first output impedance control means (Hayashi; Abstract).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D MATTISON whose office telephone number is (303) 297-4243.  The examiner can normally be reached Mon - Fri;  8:30a - 4:30p ET;  office phone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached at (571) 270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DM/Examiner, Art Unit 2849                                                                                                                                                                                                        
/Menatoallah Youssef/SPE, Art Unit 2849